DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "two opposing clamp assemblies" (line 2) associated with two clamp assemblies and “each of the clamp assemblies” has a “support pin” (line 3).  Claim 1 recites "the clamp assembly" (lines 3-4).   The plural inclusion of "the clamp assembly" could lead to confusion as to whether subsequent recitations of "the clamp assembly" are one and the same.  The same issue of multiple inclusion can be seen, for example, on claims 2 and 4-6.  Differentiation of the elements (e.g., a "first clamp assembly”, a "second clamp assembly", etc.) would further enhance the clarity of the claim.  In addition, the plural inclusion of "the support pin" could lead to confusion as to whether subsequent recitations of "the support pin" are one and the same for each of “the clamp assemblies.”    The same issue of multiple inclusion can be seen, for example, on claims 2 and 4-5.  Differentiation of the elements (e.g., a "first support pin”, a "second support pin", etc.) would further enhance the clarity of the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jonas et al (US 10,654,176).
As to claim 1, Jonas et al discloses a gripper mechanism (104), as illustrated in Figures 1-19, comprising two opposing clamp assemblies (110a,110b) configured to move close to or away from each other (see Figures 1-2 and col. 3, lines 54-60), wherein each of the clamp assemblies comprises a support pin (354,356) at a bottom of the clamp assembly, and wherein the support pin is configured to move relative to the bottom of the clamp assembly (see col. 7, lines 49-65).
With claim 2, the support pin is configured to move close to or away from the bottom of the clamp assembly (see Figure 8)  and rotate with respect to the bottom of the clamp assembly (see Figures 8-9B).
With claim 4, the support pin is configured to extend along a lengthwise direction of the clamp assembly (see Figures 9A-9B).
With claim 5, the clamp assembly comprises a main clamp (318) and the support pin is arranged at a bottom of the main clamp.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP3697478B2.
JP3697478B2 discloses a method of transferring a packing material (8) and a wafer carrier (100) (see paragraph [0001]), comprising clamping a packing material by a pair of first clamps of a gripper mechanism (see paragraph [0041]); lifting the packing material by the pair of the first clamps up to a first height (see paragraph [0061]); extending support pins (31A) from bottoms of the pair of first clamps to support a bottom surface of the packing material; and removing the packing material by lifting the packing material by the pair of first clamps and the support pins up to a second height.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas et al (US 10,654,176).
As to claim 7, Jonas et al discloses a gripper mechanism (104), as illustrated in Figures 1-19, comprising a pair of first clamps (318) configured to clamp a first workpiece (108), wherein each of the first clamps has at least one movable support pin (354,356) configured  (via 350) to support a bottom surface of  first workpiece.  However, Jonas et al does not show a second gripper mechanism having a pair of second clamps configured to clamp a second workpiece.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to specify a second gripper mechanism having a pair of second clamps, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04.VI.B.
With claim 8, the support pin is configured to move close to or away from the bottom of the clamp assembly (see Figure 8) and rotate with respect to the bottom of the clamp assembly (see Figures 8-9B).
With claim 9, a distance between the first clamps is a first distance while the first clamps clamp the first workpiece and a distance between the second clamps is interpreted to be the second distance while the second clamps clamp the second workpiece.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to specify the first distance to be greater than the second distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.I.
With claim 12, each of the second clamps has a clamp surface (350) for engaging a side surface of the second workpiece.
With claim 14, Jonas et al disclose that it is well known in the art for robotic arms to be automated in order to carry out repeatability of tasks (see col. 1, lines 10-15).  Therefore, it would have been obvious to one of ordinary skilled in the art to program the pair of first clamps and the pair of second clamps to move synchronously to grasp different objects as part of the efficiency of production lines.
Allowable Subject Matter
Claims 10-11, 13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Marchese, Focke, Huang, Downs, and Anderson are cited as being relevant art, because each prior art discloses a gripper mechanism comprising opposing clamps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/Primary Examiner, Art Unit 3651